Downey, C. J.
This action was commenced by Rinehart against Bowen and Robertson, the object of which was the settlement of the affairs of a co-partnership which had existed between them. Several interlocutory orders were made, under which part of the property of the firm was sold, and an account taken between the parties. Issues were formed as to other questions in the cause, as to which there was a trial by jury at the February term, 1867, and a verdict, consisting of answers to certain interrogatories, by which the rights of the parties, in part, were settled. Rinehart moved for a new trial at that term, and the motion was continued until the next August term of the court. At the August term the motion was overruled, and judgment was rendered. The cause was then again continued until the next term of the court for some further action in closing up the case. *354There was no bill of exceptions filed or time asked or given in which to file a bill of exceptions at that term. At the February term, 1868, ninety days were allowed in which to file a bill of exceptions, and the bill of exceptions in the record was filed May 13th, 1868.
The questions presented by the assignment of errors relate exclusively to rulings of the court at the February and August terms of the court in 1867, during the trial and in disposing of the motion for a new trial.
The point is made at the outset by counsel for the appellee, that the bill of exceptions not having been filed at ■ the time when the rulings took place, of which complaint is irnade, or within any time thereafter allowed by the court, no question is presented for our decision. The statute provides that the party objecting to the decision must except at the time the decision is made; but time may be given to reduce the exception to writing, but not beyond the term, unless by special leave of the court. 2 G. & H. 209. sec. 343. It seems useless to cite the many decisions of this court under this statute. The law is plainly as urged by the counsel for appellees.
The judgment is affirmed; with costs.